                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
____________________________________
                                     )
TIMOTHY MULLEN,                      )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )   Civil Action No. 3-21-422
                                     )
AMERICAN AIRLINES, INC.,             )
                                     )
      Defendant.                     )
____________________________________)

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

American Airlines, Inc. (“American Airlines”), hereby removes this action from the General

Court of Justice, Superior Court Division, Mecklenburg County, State of North Carolina to

the United States District Court for the Western District of North Carolina. The grounds for

removal are as follows:

     PROCEEDINGS IN STATE COURT AND TIMELINESS OF REMOVAL

       1.      Plaintiff Timothy Mullen (“Mullen”) filed a civil action in General Court of

Justice, Superior Court Division in Mecklenburg County, North Carolina entitled Timothy

Mullen v. American Airlines, Inc., that was assigned Civil Action No. 21 CVS 10950 (“State

Lawsuit”).

       2.      On July 15, 2021, Mullen served American Airlines with the summons and

Complaint in the State Lawsuit.

       3.      Copies of all process, pleadings, and orders served upon American Airlines

in the State Lawsuit are attached hereto as Exhibit 1.




            Case 3:21-cv-00422-GCM Document 1 Filed 08/16/21 Page 1 of 4
       4.      This Notice of Removal is timely filed because it is filed within thirty days

of service of the initial pleading setting forth the claim for relief upon which the state court

action is based. See 28 U.S.C. § 1446(b)(1).

                                      JURISDICTION

       5.      This matter is a civil action over which this District Court has original

jurisdiction under 28 U.S.C. § 1332 and is one which may be removed to this Court pursuant

to the provisions of 28 U.S.C. § 1441(a).

                                  Diversity of Citizenship

       6.      Mullen is a citizen of North Carolina. (See Compl. ¶ 1.)

       7.      American Airlines is a Delaware corporation with its principal place of

business in Texas. (See Compl. ¶ 2.) Accordingly, American Airlines is a citizen of

Delaware and Texas. See 28 U.S.C. § 1332(c)(1).

       8.      The parties are therefore diverse of citizenship as required for this Court to

exercise diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

                                  Amount in Controversy

       9.      Mullen alleges damages of more than $100,000. (See Compl. at Prayer for

Relief.) That sum is deemed the amount in controversy pursuant to 28 U.S.C. § 1446(c)(2).

Accordingly, the amount in controversy required for this Court to exercise diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a) is satisfied.

                               PROCEDURAL MATTERS

       10.     Pursuant to 28 U.S.C. § 1446(a), the United States District Court for the

Western District of North Carolina is the appropriate court to which to remove this action




                                       2
            Case 3:21-cv-00422-GCM Document 1 Filed 08/16/21 Page 2 of 4
from the General Court of Justice, Superior Court Division, Mecklenburg County, North

Carolina, where the action was filed.

       11.     As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal will

be filed with the General Court of Justice, Superior Court Division in Mecklenburg County,

North Carolina.

       WHEREFORE, Defendant American Airlines respectfully requests that this action

be removed to this Court and that it be placed on the docket of this Court for all further

proceedings.

DATED: August 16, 2021                             Respectfully submitted,

                                                   /s/ Lauren G. Goetzl
                                                   _______________________________
                                                   Lauren G. Goetzl (NC Bar No. 55939)
                                                   Fisher & Phillips LLP
                                                   227 West Trade Street, Suite 2020
                                                   Charlotte, NC 28202
                                                   Tel. (301) 951-1536
                                                   Fax (301) 880-5031
                                                   lgoetzl@fisherphillips.com

                                                   Attorneys for Defendant
                                                   American Airlines, Inc.




                                     3
          Case 3:21-cv-00422-GCM Document 1 Filed 08/16/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this 16th day of August, 2021, she caused

a true and correct copy of the foregoing Notice of Removal to be served on the following individual

by electronic mail and by United States mail, postage prepaid:

                              Daniel Lyon, Esquire
                              Elliot Morgan Parsonage, PLLC
                              300 E. Kingston Ave., Suite 200
                              Charlotte, NC 28203
                              dlyon@emplawfirm.com

                              Attorney for Plaintiff


                                                       /s/ Lauren G. Goetzl
                                                       ______________________________
                                                       Lauren G. Goetzl




                                     4
          Case 3:21-cv-00422-GCM Document 1 Filed 08/16/21 Page 4 of 4
